Citation Nr: 0607075	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-06 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent disabling for schizophrenia, chronic undifferentiated 
type (formerly classified as anxiety disorder.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claims 
seeking entitlement to a disability rating in excess of 70 
percent for an anxiety disorder and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).

This case was before the Board previously, in June 2003, when 
it was remanded for further development under Disabled 
Veterans of America v. Secretary of Veterans Affairs (DAV v. 
Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003), which 
invalidated the Board's ability to cure VCAA deficiencies.  
After the case was returned to the Board, it was again found 
necessary to conduct development and the Board remanded the 
matter again in August 2004 for further development.  

While the case was on remand status, the RO granted 
entitlement to a TDIU in a September 2005 rating decision, 
thereby removing this matter from appellate status.  The 
remaining issue has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The evidence reflects that veteran's service-connected 
psychiatric disorder does not have symptoms causing gross 
impairment in thought processes or communication or grossly 
inappropriate behavior, nor is he shown to be in persistent 
danger of hurting himself or others, nor is there 
disorientation to time or place, memory loss for name of 
close relatives, own occupation, or own name.  His Global 
Assessment of Functioning (GAF) scores generally range from 
60 to 65, and with most recent examination of June 2005 
showing a score of 60.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent 
for schizophrenia, undifferentiated type, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 
4.130; Diagnostic Code 9204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
for an increased rating was received in August 1997.  After 
adjudicating the veteran's claim in July 1998, the RO 
provided initial notice of the provisions of the VCAA in a 
January 2002 letter.  In this letter, the veteran was told of 
the requirements to establish an increased rating, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  He was sent an 
additional VCAA letter by the appeals management center in 
August 2004.  The duty to assist letters and the supplemental 
statements of the cases issued in June 2002, January 2004, 
and September 2005 specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter in June 2003 and August 2004 to obtain 
additional evidence. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of June 2005 provides a current assessment 
of the veteran's condition based on review of the records, 
and examination of the veteran. 

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2005).

Schizophrenia, undifferentiated type is rated under the 
"General Rating Formula for Mental Disorders," Diagnostic 
Code 9204.  38 C.F.R. § 4.130 (2005).  These criteria 
contemplate that a 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

In this case, in a June 1975 rating decision, the veteran was 
granted service connection for an anxiety neurosis and a 10 
percent rating was initially assigned.  Subsequent rating 
decisions dated in December1979 and April 1981 granted 
increased ratings to 30 percent disabling and 70 percent 
disabling respectively.  The 70 percent rating remained in 
effect up through the July 1998 rating on appeal.  

The veteran filed the current claim on appeal in August 1997.  
In conjunction with this claim, the veteran submitted 
evidence of long term VA treatment for psychiatric problems  
The evidence in pertinent part includes a July 1997 treatment 
record showing complaints of a crisis situation nearly a 
month after he left his wife and broke a relationship with 
his daughter after he struck her in the face.  Later he got 
in a car accident while intoxicated.  He was noted in this 
record to appear disheveled and unkempt, although his 
thoughts were logical, coherent and relevant with no 
hallucinations or delusions and no suicidal or homicidal 
ideation.  He was said to be on a crisis process that 
involved his marital conflicts, alcohol problems with its 
consequences.  

The report of a September 1997 VA examination noted a history 
of six psychiatric hospitalizations between 1984 and 1995.  
His record showed numerous differential diagnoses.  He 
complained that he could not do anything at home and stayed 
in his room all day long and reported that he was unable to 
drive.  He complained of anxiety and shaking.  Objective 
examination revealed him to be clean, obese, adequately 
dressed and groomed.  He was alert and oriented times three.  
His mood was anxious and his affect was constricted.  His 
attention, concentration and memory were good.  His speech 
was clear and coherent.  He was not hallucinating.  He was 
not suicidal nor homicidal.  His insight and judgement were 
fair.  He showed good impulse control.  The Axis I diagnosis 
was generalized anxiety disorder and alcohol dependence in 
partial remission.  His GAF was 60.  

In January 2001 the veteran was seen for a first visit with 
the VA mental health clinic with no unusual findings noted on 
general appearance.  Mental status revealed him to be 
oriented to three spheres and in full contact with reality, 
mildly anxious mood.  He was free of homicidal or suicidal 
ideas and was cooperative, polite and logical and coherent in 
his speech.  He was assessed with major depression and 
generalized anxiety disorder.  He continued to be diagnosed 
with major depression and generalized anxiety disorder in 
March 2001, with mental examination findings again showing no 
evidence of a major thought disorder or cognitive deficits.  
In May 2001 he referred being very sad and gave a history of 
his mother having died 2 months ago.  Since then he had been 
mostly isolated and very depressed.  He complained of very 
poor sleep.  Mental examination showed no delusions, 
illusions, hallucinations, suicidal or homicidal thoughts.  
His GAF was 60.  The diagnosis was unchanged from March 2001.  

A February 2002 VA examination revealed a long standing 
history of treatment at the VA mental hygiene clinic.  He 
gave a work history of having worked for the state government 
between 1976 and 1989, when he was retired on account of his 
neuropsychiatric condition.  He was noted to have a Bachelors 
Degree in business administration and 2 years of economics.  
He was married with four adult children with one adult child 
and five grandchildren living at his home.  He was asked 
about his past participation in an Alcohol Dependence 
Treatment Program and he acknowledged a past history of heavy 
drinking as a means of self medication.  He said that he 
tended to have anxiety, tremulousness, accompanied by 
shortness of breath and palpitations when he is under stress.  
On examination he was casually dressed and groomed.  He was 
alert, aware of the interview and in contact with reality.  
He was very apprehensive and tense.  His answers were 
coherent and relevant.  His content described the symptoms of 
anxiety at times accompanied by restlessness, a tendency to 
overeat, development of shortness of breath and palpitations.  
He said the only things that kept him under control was 
continuous medication-otherwise he would end up in the 
hospital.  He claimed to have been wounded in Vietnam.  He 
described himself as having a very volatile character with a 
tendency towards impulsive responses including 
aggressiveness.  The affect he displayed was constricted.  
His mood was anxious and apprehensive.  He was oriented in 
person, place and time.  His memory and functioning were both 
average.  His judgement was fair and insight was very poor.  
He was considered competent to handle VA funds.  The 
diagnosis was deferred for review of medical records.  An 
addendum also dated in March 2002 revealed a final diagnosis 
of general anxiety disorder, chronic and a GAF of 60 based on 
review of records on file on the computer.  However an 
identically dated addendum gave the same diagnosis but a 
different GAF score of 45.  Another March 2002 addendum 
included a claims file review and the examiner noted that the 
veteran insisted that he had been wounded in Vietnam, even 
though the records clearly showed that he was never in 
Vietnam.  After review of the claims file, the diagnosis 
remained the same as in the earlier addendum.

In February 2002, he was seen by VA mental health on follow 
up and reported he was "doing fine."  His diagnoses 
remained unchanged.  In April 2002 he was observed to have 
poor personal hygiene, but was alert, coherent and oriented 
in all spheres.  He was not presenting any hallucinations, 
but said he felt sad with a loss of interest in daily 
activities.  He denied suicidal or homicidal thoughts.  In 
July 2002 he reported feeling fair and happy because he was 
exercising, eating less and losing weight.  The problem list 
in July 2002 included history of neurosis, recurrent 
depressive disorder, generalized anxiety disorder, 
schizophrenia not otherwise specified and history of 
alcoholism.  

An August 2002 VA unscheduled visit revealed the veteran to 
have adequate hygiene and he was appropriately dressed.  He 
was cooperative, with an anxious mood and constricted affect.  
There were no perceptual disorders at the moment of the 
interview and no delusions or ideas of reference were 
detected.  He had no suicidal or homicidal ideas.  He had no 
ideas of persecution and no ideas of aggression.  He was 
oriented in all spheres and his memory was preserved for all 
events.  He was assessed with history of generalized anxiety 
disorder and schizophrenia, residual type.  His GAF score was 
60.  

An October 2002 VA follow up revealed his chief complaint 
that he needed a refill of medications.  His previous 
psychiatric diagnoses included history of generalized anxiety 
disorder, schizophrenia undifferentiated type, alcohol 
dependence in remission and tobacco dependence in partial 
remission.  On mental status examination, he had adequate 
hygiene and was appropriately dressed.  His motor behavior 
was normal gait and coordination.  There were no delusions 
detected and no ideas of self harm or homicidal thoughts.  He 
had no ideas of reference and no persecutory thoughts.  He 
had no ideas of aggression.  His thought process was 
coherent, relevant and logical.  He was oriented in all 
spheres and his memory was preserved for all events.  His 
insight and judgement were fair.  There was no evidence of 
dyskinetic movements. He needed medications to control his 
neuropsychiatric symptoms of schizophrenia, undifferentiated 
type, with a GAF of 60.  

In November 2002, the veteran was seen on an outpatient basis 
and his mental status findings were the same as those in 
October 2002.  He continued with anti depressants, anti 
psychotics and anti anxiety findings.  His Axis I diagnosis 
was history of generalized anxiety disorder, schizophrenia, 
undifferentiated type, alcohol dependence in remission and 
nicotine dependence in partial remission.  His GAF remained 
at 60.

The report of a March 2003 VA examination noted the veteran's 
last hospitalization was in February 1995 and he was noted to 
have had a GAF of 60 and a diagnosis of generalized anxiety 
disorder on last VA examination of February 2002.  There was 
said to be no history of drug or alcohol abuse.  He was noted 
to have worked for the state government from 1976 to 1989 and 
had not worked since 1989 until about two months ago, when he 
had a religious conversion and began working as a handyman at 
his church on a volunteer basis.  His income was from 
retirement and disability benefits.  The veteran was living 
with his wife, whom he had previously divorced in 1994.  He 
also lived with five grandchildren.  He denied any marital 
problems or interpersonal problems with his grandchildren.  

Subjective complaints were of feeling anxiety, restlessness 
and tension in the past year.  He described anxiousness and 
excessive worry.  He reported feeling much better since a 
year ago and was no longer feeling so anxious, restless or 
tense.  He was not feeling anxiety episodes.  He slept better 
than before.  He was still using his medications, but was 
slowly reducing the amounts.  Mental status examination 
revealed the veteran to be appropriately dressed with 
adequate hygiene and cooperative.  He was spontaneous and 
established eye contact.  He was alert, aware of the 
situation and in contact with reality.  There was no evidence 
of psychomotor retardation or agitation.  There were no tics, 
tremors, abnormal involuntary movements.  His thought 
processes were coherent and logical.  There was no looseness 
of association and no evidence of disorganized speech.  There 
was no evidence of delusions and no evidence of 
hallucinations.  He had no phobias, no obsessions and no 
suicidal ideas.  His mood was anxious and his affect was 
broad and appropriate.  He was oriented in person, place and 
time.  His memory for recent, remote and immediate events was 
intact.  His abstraction capacity was normal.  His judgement 
was good.  His insight was adequate.  The diagnoses was 
generalized anxiety disorder.  His GAF was 60 currently.  He 
had moderate symptoms and moderate difficulty in social and 
occupational functioning which met DSM-IV definition of a 
GAF of 60.  At the time of this examination, he was not 
deemed unemployable due to his anxiety disorder. 

In March 2003, the veteran was seen for medication refills 
for back pain and other physical complaints.  He had good 
hygiene and grooming, his thoughts were logical, coherent, 
alert and relevant in contact with reality.  He denied self 
harm ideas or harm to others, no hallucinations were 
reported.  There was no evidence of side effects or adverse 
reaction to current medication.  In May 2003 he was followed 
up by mental health clinic, he reported no acute complaints 
and in general felt better.  

In July 2003 he was seen by mental health treatment with the 
same Axis I diagnoses as reported in November 2002.  His GAF 
was 60.  His chief complaint was that he continued coping 
with the communication problems with his ex-wife.  He was 
feeling in control of his neuropsychiatric symptoms and he 
was taking his medications regularly.  He had adequate 
hygiene and was appropriately dressed.  His attitude was 
cooperative, his mood was anxious and his affect was 
appropriate.  His speech was high pitched.  He had no 
audiovisual hallucinations, no illusions.  No delusions were 
detected and there were no ideas of self harm.  He had no 
homicidal ideas, no ideas of reference and no ideas of being 
persecuted.  He had no ideas of aggression.  His thought 
process was coherent, relevant and logical.  He was oriented 
in all spheres.  His memory was preserved for all events.  
His insight and judgement were fair.  There was no evidence 
of dyskinetic movements.  He needed medication for symptoms 
of schizophrenia.  His GAF was 60.  

In October 2003 the veteran was seen in the mental health 
clinic/primary care clinic and reported no acute complaints.  
He said he changed markedly on all habits, was not smoking, 
not drinking and losing weight.  He was very devoted to the 
religious belief of being born again.  Also in October 2003, 
a follow up record reflected the veteran to appear alert, 
oriented in 3 spheres, walking with normal gait and with good 
eye contact.  He looked clean and neat in his casual wear.  
He had logical thought and talked coherently and relevantly.  
His speech was soft and slow.  He had a good mood and was 
cooperative and friendly.  He referred that he heard voices 
and he referred feeling happy because he was on a diet.  

In December 2003 he was seen with complaints of continued 
coping with communication problems with his ex-wife.  He was 
feeling in control of his symptoms and was taking his 
medications regularly.  He was noted to be studying at a 
theological university and a school to train chaplains.  His 
mental status findings were the same as those shown in July 
2003.  He was noted to need medications to control his 
neuropsychiatric symptoms of schizophrenia with a GAF of 60.  
Later in December 2003 on follow up his GAF score was 65.  In 
May 2004 his Axis I diagnosis was history of generalized 
anxiety disorder, schizophrenia, alcohol dependence in 
remission and nicotine dependence in remission.  His GAF 
score was 65.

In June 2004 the veteran continued to have the same mental 
status findings as those shown in December 2003 and July 
2003.  He continued to need medications to control his 
neuropsychiatric symptoms and to continue stabilizing.  His 
Axis I diagnoses continued to be generalized anxiety 
disorder, schizophrenia, alcohol dependence in remission and 
nicotine dependence in remission.  His GAF was 60.  In July 
2004, he reported no major events that affected his health.  
He was taking his medications on a regular basis without side 
effects or adverse reactions.  An assessment and plan 
diagnosed major depression and generalized anxiety disorder, 
improved with excellent response to medications.  

The computerized problem list repeatedly reported in the 
records from between 2002 and 2004 are noted to include a 
history of neurosis, recurrent depressive disorder, not 
otherwise specified, generalized anxiety disorder, alcohol 
abuse continuous, tobacco use disorder, and schizophrenia not 
otherwise specified.

A June 2005 VA social and industrial survey was performed 
without previous notification to the veteran.  He was noted 
to be clean and well groomed.  He was polite and cooperative 
during the interview.  He reported that he lived alone.  His 
apartment was clean.  He advised that he felt depressed, 
irritable and had sleeping problems.  He did not socialize 
with his neighbors and his friends.  He was alone most of the 
time.  He stated that he could not perform a gainful 
activity.  He denied any significant events prior to service.  
He claimed to have served in Vietnam and claimed to have been 
wounded in his right leg.  He denied any drug dependence 
problems or sexual trauma in the service.  He informed that 
he had a claim for PTSD since 1975.  He said that after 
service he worked as a customs inspector and indicated that 
he was always irritable and verbally aggressive towards his 
supervisors and customers.  He said that he had arguments 
with some people that ended in fist fights.  He informed that 
he was charged with domestic violence due to his aggressive 
behavior towards his former wife.  He reported receiving 
psychiatric treatment since 1973.  He denied any history of 
illegal substance abuse.  He said he completed a chaplain 
degree in a seminary in March 2005.  

Regarding post military social adjustment, he informed that 
he had problems to adjust to social life.  He liked to be 
alone most of the time.  He did not socialize with his 
friends and neighbors.  He stated that he felt with depressed 
mood and without performance of social activities.  He 
reported to have no friends during the last ten years.  He 
gave a history of having been married and had four children.  
He was divorced since 1994 and lived in an apartment.  He did 
not receive visits from his children.  He was supporting his 
former wife at the present time.  

His industrial history was of having worked as a customs 
inspector from 1976 to 1989.  He resigned from this job 
because of a depressed mood and was having constant arguments 
with supervisors, peers and customers.  He was verbally 
aggressive with coworkers.  He retired from that job and 
currently received disability benefits.  He indicated that he 
never received reasonable accommodation for that job and 
retired from the job to reduce stress.  

The Social and Industrial survey revealed problems in that he 
did not have support from his family and did not socialize 
with friends or neighbors.  Although he did not socialize 
with his neighbors, he reported a good relationship with 
them.  He has not been able to perform a gainful activity 
since 1989.  His neighbors were interviewed and indicated 
that he did not perform a gainful activity and was at his 
home most of the time.  He did not show behavioral problems 
in the neighborhood.  He led a sedentary life but could 
function independently.  He drove a car in the community to 
purchase goods.  His last industrial activity was in 1989 and 
he decided to retire to reduce stress in the work place.  He 
was having constant arguments with his supervisor, peers and 
customers.  This was indicative of his degree of impairment.  
His social and industrial impairment were described as 
moderate.  

The report of a June 2005 VA examination included a claims 
file review and examination of the veteran.  He reported not 
working since 1989.  He took a theology course with a weekly 
hourly course for a year, completed in March 2005.  He lived 
alone and was separated from his wife.  His four children 
were grown.  He received VA compensation, Social Security and 
Government retirement benefits.  

The veteran reported that he had many problems at work due to 
his behavior, was sent for psychiatric evaluation and was 
separated from his government job.  He reported that he had 
applied for Federal jobs but no jobs were offered due to his 
conditions.  He reported that he took a theological course 
this year for his own spiritual benefit and to become an 
ADCAMI Chaplain Minister.  He denied smoking or drinking for 
10 years.  He denied smoking or drinking for 10 years.  He 
denied ever using drugs.  He admitted previous legal problems 
due to domestic violence in the 1990's.  He resolved the 
legal issue by accepting probation and moving out of the 
house and continued to support his wife.  He reported also 
supporting five grandchildren.  He reported that he lost 150 
pounds in less than two years after following his diet, being 
abstinent, exercising and continuing on treatment.  He 
reported riding a bicycle at times and went to the beach to 
meditate.  He slept with the use of medications, but did not 
go to sleep until very late.  He complained of getting 
irritable very rapidly, getting agitated and losing control.  
He reported that he raises his voice and gets verbally 
aggressive rapidly.  He also reported having been physically 
aggressive frequently, even though he tried to control 
himself.  He reported that he hears voices of dead people 
calling him, telling him to kill himself and using foul 
language against him.  He has seen shadows and felt pulled 
from his bed at times.  He reported that he sleeps for a few 
hours in the daytime.  He participated in church activities.  
He reported that he was always anxious and depressed and that 
the medications did not help much.  He complained of crying 
spells for any reason.  He complained of poor memory, needing 
to write down everything to remember.  He reported getting 
lost and disoriented when walking alone out of his house.  He 
reported needing the assistance of church members or 
neighbors to attend appointments or go anywhere else.  He had 
various medical problems.  He had been active in church for 
over three years.  

Mental status examination revealed the veteran to be clean, 
neatly dressed and groomed.  He was pleasant to approach and 
was cooperative.  He was alert and oriented times three with 
great difficulty.  His mood was anxious.  His affect was 
constricted.  His attention and concentration were fair.  His 
memory was fair and he was able to recall three out of three 
objects after two minutes.  His speech was clear and 
coherent.  He was not hallucinating.  He was not suicidal or 
homicidal.  His insight and judgement were fair.  He 
exhibited good impulse control.  

He had no gross impairment of thought processes or 
communication now.  He had auditory and visual 
hallucinations.  He had been extremely irritable and 
aggressive, both verbally and physically.  He was not 
suicidal or homicidal.  He kept his personal hygiene and 
could do other activities.  He participated in church 
activities and tried to control himself through religious 
discipline.  He was oriented, and complained of some memory 
impairment, needing to write everything down.  He had been 
depressed with crying spells and had been extremely anxious.  
He had serious sleeping impairment.  The Axis I diagnosis was 
schizophrenia, chronic, undifferentiated type, previously 
diagnosed as generalized anxiety disorder.  Axis II diagnosis 
was not determined.  His GAF score was 60.  

The examiner's opinion was that the veteran's records clearly 
described and detailed serious psychotic symptomatology, as 
well as inappropriate behavior since service.  His records 
showed multiple diagnoses, which included generalized anxiety 
disorder, PTSD, schizophrenia chronic paranoid type, 
schizophrenia chronic undifferentiated type, substance abuse 
disorder-cocaine abuse, antisocial personality disorder, 
depression not otherwise specified, alcohol abuse and 
dependence, nicotine dependence and pathological liar.  He 
has been on psychiatric treatment since service and has been 
hospitalized and treated with Mellaril and Thorazine.  After 
carefully reviewing all documents and records on the claims 
folders, the examiners considered that the veteran's correct 
neuropsychiatric diagnosis was schizophrenia, chronic 
undifferentiated type, present and diagnosed since military 
service.  He has exhibited different psychiatric 
symptomatology, as well as serious impairment on all areas of 
functioning.  He has also exhibited inappropriate behavior, 
justifying the presence of the different diagnoses on record.  
Considering all these components, the examiner's found that 
his pathology corresponds to and fulfills the diagnostic 
criteria for schizophrenia as per the DSM-IV.  The diagnosis 
of generalized anxiety disorder as his service connected 
disability was erroneous.  His neuropsychiatric disability of 
schizophrenia chronic undifferentiated type was present 
since, and was due to his military service as clearly 
documented.  

The examiners opined that the veteran was unemployable due to 
his schizophrenia chronic undifferentiated type; previously 
diagnosed as generalized anxiety disorder.  His pathology 
related to his schizophrenia chronic undifferentiated type 
was clearly described on records, present since military 
service.  He has had serious laboral, interpersonal and 
social impairment; with the presentation of psychotic 
symptoms and impairment in all areas of interaction and 
thought.  His recent studies and religious interests were 
considered to be the product of his poor judgement and 
unrealistic expectations.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 100 
percent schedular rating.  The evidence of record, reported 
above, does not show gross impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, memory loss for name of close relatives, own 
occupation, or own name.  The clinical records and the VA 
examinations primarily show that he was alert and oriented, 
with organized or cogent thought process and no evidence of 
persistent psychotic thoughts such as hallucinations or 
delusions.  He did not display grossly inappropriate behavior 
as shown in the more recent medical records after 1997 and 
the VA examination reports.  The records also do not reflect 
suicidal or homicidal ideations.  The medical evidence of 
record also repeatedly indicates that he has adequate memory, 
without memory loss for close relatives, own occupation, or 
own name.  Repeatedly his GAF scores were shown to be 60 and 
at time increased to 65.  There is no indication in the 
medical evidence of record that he was unable to perform 
activities of daily living, including maintenance of minimal 
personal hygiene.  Thus, the evidence clearly reflects that 
his for his psychiatric disability, presently diagnosed as 
schizophrenia chronic undifferentiated type, does not meet 
the schedular criteria for a 100 percent disability rating.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected schizophrenia alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (200a5); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected disability, as to 
render impractical the application of the regular schedular 
standards.  He is noted to already be in receipt of total 
disability due to individual unemployability for his 
schizophrenia.  The regular schedular standards and the 
rating currently assigned, adequately compensate the veteran 
for any adverse impact caused by his service-connected 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.


ORDER

A disability rating in excess of 70 percent for 
schizophrenia, chronic undifferentiated type is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


